In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals from an order of protection of the Family Court, Nassau County (Stack, J.H.O.), dated April 21, 2010, which, after a fact-finding hearing, and upon a finding that he committed the family offense of harassment in the second degree, inter alia, directed him to refrain from communicating with the wife except with regard to matters concerning the health, welfare, education, and parenting time of the parties’ child for a period of one year.
Ordered that the order of protection is affirmed, without costs or disbursements.
*854“The determination of whether a family offense was committed is a factual issue to be resolved by the hearing court” (Matter of Kaur v Singh, 73 AD3d 1178 [2010] [internal quotation marks omitted]; see Family Ct Act §§ 812, 832; Matter of Creighton v Whitmore, 71 AD3d 1141 [2010]; Matter of Halper v Halper, 61 AD3d 687 [2009]; Matter of Lallmohamed v Lallmohamed, 23 AD3d 562 [2005]), “whose determination regarding the credibility of witnesses is entitled to great weight on appeal unless clearly unsupported by the record” (Matter of Kaur v Singh, 73 AD3d at 1178 [internal quotation marks omitted]; see Matter of Creighton v Whitmore, 71 AD3d at 1141; Matter of Robbins v Robbins, 48 AD3d 822, 822 [2008]; Matter of Phillips v Laland, 4 AD3d 529, 530 [2004]). Here, a fair preponderance of the credible evidence adduced at the fact-finding hearing supports the hearing court’s determination that the husband committed the family offense of harassment in the second degree, warranting the issuance of an order of protection (see Penal Law § 240.26; Matter of Kaur v Singh, 73 AD3d at 1178; Matter of Creighton v Whitmore, 71 AD3d at 1141; Matter of Gray v Gray, 55 AD3d 909, 910 [2008]; Matter of Robbins v Robbins, 48 AD3d at 822).
The husband’s remaining contentions are without merit. Covello, J.P., Angiolillo, Dickerson and Roman, JJ., concur.